Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 are pending and currently under consideration for patentability.	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 10th, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “flash hole” in claim 4 is unclear, and is not clearly defined in the Specification, or known in the Art. For the purposes of this investigation, the examiner will consider a flash hole as any hole connected to a flash chamber. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the term “mechanism” in the phrase “moving mechanism” in claims 1-4, and the phrase “connection portions” in claim 3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kon (USPGPUB 20200306440 A1) in view of Biller (USPGPUB 20190336676 A1).
In regard to claim 1,  Kon teaches bidirectional vascular cannula device (abstract) comprising: a tube including a tubular wall (sidewall, 100) which defines a passage therein, said passage having a proximal opened end (proximal end ,122)  and a distal opened end (distal end, 124)  opposite to each other (figures 1, 2, 5, 7 and 8), said tubular wall (100) having an outer wall surface (figures 1, 2, 5, 7 and 8), an inner wall surface radially opposite to said outer wall surface (figure 10A and 10B), and a secondary opening (port, 110) (figure 8) formed therethrough from said outer wall surface to said inner wall surface and in spatial communication with said passage (figure 10a and 10b); however Kon fails to teach a moving mechanism.
Biller teaches a venous drainage cannula (abstract) comprising a  moving mechanism (sliding wall, 35) having a through hole adjacent (holes, 31) to said secondary opening (holes, 11) , and being operable to move relative to said tubular wall between a first position (paragraph 0036) , where said through hole (31) is offset from said secondary opening (figure 7) and said moving mechanism blocks said secondary opening, and a second position (paragraph 0036), where said through hole is aligned and in spatial communication with said secondary opening  (paragraph 0033) and a part of said moving mechanism projects outwardly from said outer wall surface (figure 7) . Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Kon to include a moving mechanism similar to that disclosed by Biller so that the openings may be occluded, and the user may control when fluid exits the openings (Biller, paragraph 0036). 
Biller discloses a moving mechanism except for that it is not embedded in the tubular wall. It would have been obvious to one having ordinary skill in the art at the time the invention was made to embed the moving mechanism disclosed by Kon in view of Biller, in the wall instead of within since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ  70 and to ensure the positioning of the moving mechanism.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kon (USPGPUB 20200306440 A1) in view of Biller (USPGPUB 20190336676 A1), as applied to claim 1 above, and further view of Smith (USPGPUB 20160296728 A1) and Culhane (US 20040267185 A1).
Regarding Claim 2, Kon in view of Biller teaches the bidirectional vascular cannula device as claimed in Claim 1. However, Kon and Biller fail to teach that the movement mechanism includes a slider and tongue plate.   Smith teaches an intravenous catheter (abstract) wherein said tubular wall has a slit (111) formed therethrough and interposed between said proximal opened end and said distal opened end in a longitudinal direction, said moving mechanism (valve, 500) including a slider (needle, 505) (figure 5b) which is slidable relative to said tubular wall in the longitudinal direction (paragraph 0036) and which has said through hole( figure 5b) figure , and a flexible tongue plate (flexible flaps, 503) which is connected with said slider (505) such that, during the movement of said moving mechanism (505) from the first position (paragraph 0007).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the moving mechanism of Kon in view of Biller to include a slider and tongue plate similar to that disclosed by Smith so that the user may control when the valve is sealed (paragraph 0007). 
Smith fails to teach that the tongue plate is disposed in said tubular wall and projects outward. 
Culhane teaches control valve with a tongue plate (moveable element, paragraph 0023)  is disposed in said tubular wall, to the second position, said tongue plate (moveable element) is deformed and projects outwardly of said outer wall surface through said slit (slit, 112) (paragraph 0023). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the moving mechanism of Kon in view of Biller and Smith to include a tongue plate similar to that disclosed by Culhane so that the flow of fluid may naturally open the valve, and the tongue plate does not impede flow (Culhane, paragraph 0004). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kon (USPGPUB 20200306440 A1) in view of Biller (USPGPUB 20190336676 A1) in view of Smith (USPGPUB 20160296728 A1) in view of Culhane (US 20040267185 A1), as applied to claim 2 above, and further view of Tallarida (US 20150273201 A1) and Sakai (WO 2019181042 A1).

Regarding Claim 3, Kon in view of Biller, Smith and Culhane teaches the bidirectional vascular cannula device as claimed in Claim 2. However, Kon, Biller and Culhane fail to teach the movement mechanism, slider and tongue plate limitations of claim 3.   Smith teaches wherein said slider (505) has an end plate portion (wall, 202) which is disposed proximate to said distal opened end (figure 2b), and two longitudinal connecting portion (See annotated figure 2a below)  each of which extends in the longitudinal direction (figure 2b) and interconnects said operating portion (spring, 207) and said end plate portion (paragraph 0030), said end plate portion having said through hole (figure 1d, and being integrally formed and connected with said tongue plate (503), said operating portion (tension spring, 207), said end plate portion (202)  and said longitudinal connecting portions cooperatively defining a notched slot (slots, 201) (See annotated figure 2a below), said tongue plate (503) being suspended in said notched slot (201) when said moving mechanism is in the first position (figure 2a-c).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Kon in view of Biller in view of Culhane to include a movement mechanism and tongue plate similar to that disclosed by Smith so that the user may control when the valve is sealed (paragraph 0007). 
Additionally, Kon, Biller, Smith and Culhane fail to explicitly disclose a slider that projects outwardly of the outer wall. 
Tallarida teaches an implantable vascular access port (abstract) with a slider (needle, 126) has an operating portion (figure 1A)  which is disposed proximate to said proximal opened end and which partially projects outwardly of said outer wall surface (figure 1A)  (paragraph 0060).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the slider of Kon in view of Biller, Smith and Culhane so that the slider projects outward similar that disclosed by Tallarida in order to position the slider in optimum position to offset the cannula (Tallarida, paragraph 0066). 
Finally, Additionally, Kon, Biller, Smith, Culhane and Tallarida fail to explicitly disclose a slider that can be bent elastically. 
Sakai teaches an endoscope insertion aid (abstract)  that comprises a slider that can be bent elastically (page 4, paragraph 3) ).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the slider of Kon in view of Biller, Smith, Culhane and Tallarida to include a flexible slider similar to that disclosed by Sakai so that it can be bent in fitting or to fit track or rail (Sakai, page 4, paragraph 3). 

    PNG
    media_image1.png
    745
    562
    media_image1.png
    Greyscale


Regarding Claim 4, Kon, in view of Biller, Smith, Culhane, Tallarida, and Sakai, teaches bidirectional vascular cannula device as claimed in Claim 3. Kon, Biller, Culhane, Tallarida and Sakai fail to teach the slider and flash hole limitations of claim 4. However, Smith teaches wherein said end plate portion of said slider has a flash hole (aperture, 111) (figure 1d) formed therethrough, said flash hole (111) being aligned and in spatial communication with said secondary opening (valve, 104) when said moving mechanism is in the first position, and being offset from said secondary opening (104) when said moving mechanism (flexible flap) is in the second position (paragraph 007). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Kon in view of Biller, Culhane, Tallarida and Sakai to include a flash hole similar to that disclosed by Smith as the flash hole introduces other fluids, and function as a second fluid line (Smith, abstract). Smith discloses a flash hole except for that it is not interposed between said notched slot and said through hole. It would have been obvious to one having ordinary skill in the art at the time the invention to modify the flash hole so it is interposed between said notched slot and said through hole since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ  70, and would be obvious to one with ordinary skill in the art so that the placement of the flash hole allows for enough space in the cannula wall for the flash chamber. 
 Regarding Claim 5, Kon, in view of Biller, Smith, Culhane, Tallarida, and Sakai, teaches bidirectional vascular cannula device as claimed in Claim 3. Kon, Biller, Culhane, Tallarida and Sakai fail to teach the flash chamber limitations of claim 5. However, Smith teaches wherein said tubular wall has a flash chamber (flash chamber, 102 or 504) (figure 1 and 5b) which is formed therein and which extends in the longitudinal direction (figure 5b) to terminate at an inlet port (valve, 104) (figure 1d), and an outlet port (apertures ,111) that is proximate to said proximal opened end. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Kon in view of Biller, Culhane, Tallarida and Sakai to include a flash chamber similar to that disclosed by Smith as the Flash chamber introduces other fluids, and function as a second fluid line (Smith, abstract). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cannula wall of Kon in view of Biller to include a flash chamber similar to that disclosed by Smith as the flash chamber introduces other fluids, and function as a second fluid line (Smith, abstract). Smith discloses an inlet port except for that it is not adjacent to a secondary opening. It would have been obvious to one having ordinary skill in the art at the time the invention to move the inlet port adjacent to the secondary opening since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ  70 and since fluid will be flowing from the same direction. 
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20120109060 A1, US 20190314615 A1, and US 20120259273 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/
 Examiner, Art Unit 3781           
/ANDREW J MENSH/Primary Examiner, Art Unit 3781